     Case 2:20-cv-00283-WBS-GGH Document 49 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MALANJE PHEA,                                     No. 2:20-cv-0283 WBS GGH P
12                       Petitioner,
13           v.                                         ORDER
14    CHRISTIAN PFEIFFER, Warden,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF Nos. 39, 43, 47. Petitioner

18   asserts as an indigent petitioner he is entitled to an appointment of counsel upon request. There

19   currently exists no absolute right to appointment of counsel in habeas proceedings. See Nevius v.

20   Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the

21   appointment of counsel at any stage of the case “if the interests of justice so require.” See Rule

22   8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not find that the

23   interests of justice would be served by the appointment of counsel at the present time.

24          Additionally, although the request appears to be directed to state judges, petitioner may

25   have sought to disqualify the undersigned based on “irregularities” in court proceedings, one of

26   which petitioner asserts is based on the denial of his previous requests for an appointment of

27   counsel. ECF No. 46. Pursuant to 28 U.S.C. § 455, a judge shall be disqualified if the judge’s

28   impartiality might be reasonably questioned or the judge has a personal bias or prejudice
                                                       1
     Case 2:20-cv-00283-WBS-GGH Document 49 Filed 11/23/20 Page 2 of 2


 1   concerning a party. See 28 U.S.C. § 455(a),(b). Here, petitioner’s denial of his requests for an
 2   appointment of counsel do not establish the undersigned’s impartiality might be reasonable
 3   questioned or the undersigned ha a personal bias or prejudice against petitioner. See Liteky v.
 4   United States, 510 U.S. 540, 555 (1994). Petitioner’s motion to disqualify the undersigned fails to
 5   present reasonable grounds for disqualification.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Petitioner’s requests for appointment of counsel (ECF No. 39, 43 and 47) are denied
 8   without prejudice to a renewal of the motion at a later stage of the proceedings; and
 9          2. Petitioner’s motion to disqualify (ECF No. 46) is denied.
10   Dated: November 23, 2020
                                                /s/ Gregory G. Hollows
11                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
